Citation Nr: 9929943	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-26 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for hemorrhoids prior to February 1, 1998.

3.  Entitlement to service connection for a skin condition as 
a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A January 1997 rating decision denied increased 
disability ratings for the veteran's service-connected PTSD 
and hemorrhoids.  An August 1997 rating decision denied 
service connection for a skin condition, claimed as resulting 
from exposure to herbicides.

After the veteran perfected his appeal as to entitlement to 
an increased rating for hemorrhoids, an October 1997 rating 
decision reduced the evaluation for this condition to zero 
percent as of February 1, 1998.  The veteran did not appeal 
the reduction in rating, so the Board cannot consider the 
propriety of that reduction.  Therefore, the issue before the 
Board has been characterized as shown above to reflect these 
facts.


REMAND

In the veteran's September and October 1997 substantive 
appeals, he requested a personal hearing before a Member of 
the Board at the RO.  Letters were sent to him in January 
1998 acknowledging this request and informing him that he 
would remain on the list for a personal hearing unless he 
withdrew his request.  In February 1998, the veteran 
submitted a statement indicating that he still desired a 
hearing before a Member of the Board at the RO.  Since he has 
not been provided a hearing in accordance with his request, 
it is appropriate to remand this case for due process 
reasons.  

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before a 
Member of the Board at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


